                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

OSCAR ALEXIS GONZALEZ AGUILAR,

        Petitioner,1

v.                                                                                  No. 19-cv-0412 WJ/SMV

KEVIN McALEENAN, MATTHEW T. ALBENCE,
WILLIAM P. BARR, FLOYD SAM FARMER,
DEAN KING, and CHAD MILLER

        Respondents.

                                              ORDER TO CURE

        THIS MATTER is before the Court on the Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 [Doc. 1], filed May 3, 2019. Petitioner has not prepaid the $5 filing fee or,

alternatively, submitted an application to proceed in forma pauperis. See 28 U.S.C. § 1915(a).

Petitioner must cure this deficiency no later than June 11, 2019. Failure to timely cure the

deficiency may result in dismissal of this action without further notice.

        IT IS THEREFORE ORDERED that, by June 11, 2019, Petitioner prepay the $5 filing

fee or, alternatively, submit a completed Application to Proceed in District Court Without

Prepaying Fees or Costs (Long Form).

        IT IS SO ORDERED.

                                                               ______________________________
                                                               STEPHAN M. VIDMAR
                                                               United States Magistrate Judge



1
  Petitioner identifies as female and uses the first name Kelly and female pronouns. [Doc. 1] at 2, n.1. Accordingly,
the Court will refer to Petitioner as “she” or “her.”
